DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Species A – Fig(s) 1-3 and claims 1-6 and 8 in the reply filed on August 24, 2021 is acknowledged.
Claim 7 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
	The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim(s) 1 and 4 is/are objected to because of the following informalities:  
In claim 1, Ln. 4, “with” should be deleted before “each other” to correct the grammatical error.
In claim 1, Ln. 5, “a” should be added before “internal space” to provide the proper antecedent basis.  
In claim 1, Ln. 6-7, the phrase, “…provided with the internal space…” could read “…provided within the internal space…”
In claim 1, Ln. 8, the phrase, “…and an inner surface in the internal space…” could read “…and an inner surface [[in]]of the internal space…” 
In claim 4, Ln. 3, the phrase, “…from a sky…” could read “…from [[a]]the sky…” to correct the grammatical error.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform to current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	In claim 3, Ln. 5, the phrase, “…the pair of films…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, applicant establishes “at least one pair of films” (claim 1, Ln. 3). Therefore, it is unclear whether the applicant is encompassing “at least one pair of films” (claim 1, Ln. 3; which claim 3 depends from) when referring to “the pair of films” OR a different “pair of films”? Further clarification is required.
	In claim 5, Ln. 2, the phrase, “…the base material of the other end…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not establish “a base material of the other end” nor “the other end” per se in claim 4 (which claim 5 depends from). Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required. 
	In claim 5, Ln. 3, the phrase, “…the base material of one end…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not establish “a base material of one end” per se in claim 4 (which claim 5 depends from). Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 6, Ln. 2, the phrase, “…the other end…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not establish “an other end” per se in claim 4 (which claim 6 depends from). Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language.
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2681142 – art of record; hereinafter Cohen) in view of Huang (CN 103863714A – art of record; hereinafter Huang).
Regarding claim 1, Cohen teaches a packing tool embodiment (as shown in Figs. 1-3 and 10) of holding an item, comprising: 
a container (1 and 2); 
at least one pair of films (i.e. in the form of a resilient diaphragm (4) – see Cohen Figs. 2-3 and 10) that are sandwich the item (see Cohen Figs. 2 and 10);
a fixing portion (i.e. in the form of flange (3) – see Cohen Figs. 2-3 and 10) fixing the at least one pair of films that face with each other and are in a stretched state in internal space of the container (Cohen Col. 1 Ln. 50 – Col. 4 Ln. 11).
	However, Cohen fails to teach wherein the container includes a base material of a foamed synthetic resin provided with the internal space and a coating layer of a polyurea resin that covers an outer surface of the base material and an inner surface in the internal space.
	Huang is in the same field of endeavor as the claimed invention and Cohen, which is a shock-proof (i.e. cushioned) container. Huang teaches a container with an internal space, and the container having a base material (2) of a foamed synthetic resin, and coating layers of a polyurea resin (3 and 5) that covers an outer surface of the base material (2; Huang [0027-0037] and Fig. 1).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the internal space of the container (of Cohen) with a similar base material (of foamed synthetic resin) and exterior coating layer (of polyurea resin; as taught by Huang) to improve the shock-absorbing properties of the container due to the foam layer) and by doing so makes the overall exterior of the container more flame-retardant (due to the exterior polyurea resin coating). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the inner surface of the internal space (of Cohen) with a similar inner polyurea resin coating (as taught by Huang) to make the overall interior of the container more flame-retardant.  See MPEP §2144.07
Regarding claim 2, modified Cohen as above further teaches all the structural limitations as set forth in claim 1, except for wherein the container has a rugby ball shape.
	However, Cohen further teaches the following, “The shape of the container as shown in the drawings is believed to be especially convenient and practical but many different shapes (i.e. rugby ball shape) could be used so long as what are referred to herein as the upper and lower portions could be made to fit together snugly and thus be made to prevent the entry of air between the two diaphragms…” (Cohen Col. 2 Ln. 52 – Col. 3 Ln. 3).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the overall shape of the container (of Cohen) to be rugby ball shape to provide a smaller (or compact) container profile, and since it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP §2144.04(IV)(B)
Regarding claim 3, modified Cohen as above further teaches a first container half (1) and a second container half (2) are combined by closely facing open ends of the first container half and the second container half to form a closed space (see Cohen Figs. 1-2 and 10) that is the internal space; and the pair of films includes a first film (i.e. upper diaphragm (4)) and a second see Cohen Figs. 1-3 and 10).


Claims 4-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applied references (as applied to claim 1 above) and further in view of Hilliard et al. (US 6416019; hereinafter Hilliard).
Regarding claim 4, Cohen as above teaches all the structural limitations as set forth in claim 1, except for wherein the container has at one end a parachute portion that reduces a falling speed of the packing tool when the packing tool falls from a sky.
	Hilliard is in the same field of endeavor as the claimed invention, which is an air-dropped container. Hilliard teaches a container (76; as shown in Fig. 3) having one end with a parachute portion (14) that reduces a falling speed of the packing tool when the packing tool falls from a sky (Hilliard Col. 3 Ln. 3 – Col. 7 Ln. 4).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the container (of Cohen) with a similar parachute portion (as taught by Hilliard) to allow for a safe, non-destructive landing of the payload at a desired location (Hilliard Abstract).
Regarding claim 5, modified Cohen as above further teaches all the structural limitations as set forth in claim 4, except for wherein the base material of the other end positioned opposite the one end of the container is thicker than the base material of one end.
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the base material of the other end (i.e. bottom end) positioned opposite the one end of the container to be thicker than the base material of one end (i.e. top end) to increase the shock-absorption properties as the other end (i.e. bottom end) of See MPEP §2144.04(IV)(A)
Regarding claim 6, modified Cohen as above further teaches wherein the other end positioned opposite the one end of the container has a tapered shape.
Regarding claim 8, modified Cohen as above further teaches a sensor (i.e. in the form of a guidance control electronics and servo system (16)) of detecting an impact when a falling packing tool lands; and a transmitter (i.e. in the form an antenna (34 or 72) and receiver (36 or 70)) that transmits positional information when the sensor detects the impact caused by a landing (Hilliard Col. 3 Ln. 61 – Col. 7 Ln. 4 and Figs. 2-3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        


/B. V. P./
Examiner, Art Unit 3736